- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). EXTRAORDINARY GENERAL MEETING EXPOSITION TO SHAREHOLDERS Shareholders, Marlim Participações S.A. (MARLIMPAR) and Nova Marlim Participações S.A. (NOVAMARLIMPAR) were established to serve as means for the financial structuring prepared with a view to raise funds for the complementary development of the Marlim Field. Both were created as publicly-traded corporations to facilitate the entry of new investors and raise funds from the capital markets. The financial structuring of the project foresaw the acquisition by PETROBRAS, after the completion of the project which required fund raising, of the shares representing the joint stock of MARLIMPAR and NOVAMARLIMPAR, a fact which occurred, respectively, on 04/30/2009 and 07/31/2009. Given that the goals that motivated the registration of both companies as publicly-traded corporations had already been achieved, PETROBRAS, the sole owner of both companies' joint stock, asked the Securities and Exchange Commission - CVM, under the terms of proceedings RJ-2009-4555 and RJ-2009-4556, for exemption from making a public stock acquisition offer to change the control over and cancel the records as publicly-traded corporations for those companies, a request the Autarchy granted on 04/30/2009 and 07/31/2009, respectively. Whereas PETROBRAS is the sole shareholder of MARLIMPAR and NOVAMARLIMPAR, and whereas PETROBRAS is interested in taking advantage of the tax credits accumulated by both companies with regard to income tax (IRPJ), social contribution on net income (CSLL), PIS and COFINS, something that can only be done by means of a merger, it was concluded that the merger of MARLIMPAR and NOVAMARLIMPAR into PETROBRAS would be the most efficient way to absorb both companies' assets. Thus, the Board of Directors decided to submit to this Extraordinary General Meeting for analysis and decision, with the assent of the Audit Committee, the Agenda set out in the General Meeting Notice. Rio de Janeiro, December xx 2010. José Sergio Gabrielli de Azevedo CEO EXHIBIT I MERGER PROTOCOL AND JUSTIFICATION 1 MERGER PROTOCOL AND JUSTIFICATION TO THE SHAREHOLDERS AND PARTNERS RELATIVE TO THE MERGER OF MARLIN PARTICIPAÇÕES S.A. INTO PETROLEO BRASILEIRO S.A.  PETROBRAS By this present instrument and in the best terms of law, PETROLEO BRASILEIRO S.A. - PETROBRAS , publicly held company, with its headquarters located at Avenida República do Chile Centro, in the City and State of Rio de Janeiro, registered with the National Registry of Legal Entities (CNPJ/MF) under number 33.000.167/0001- herein represented by its attorney in fact Daniel Lima de Oliveira, hereinafter referred to as " PETROBRAS ", or, " Merging Company "; and MARLIN PARTICIPAÇÕES S.A ., private company, with its headquarters located at Avenida República do Chile Suite in the City and State of Rio de Janeiro, registered with the National Registry of Legal Entities (CNPJ/MF) under number 03.301.811/0001 - herein represented by its attorneys in fact Alvaro de Sa Bahia and Jorge Souza dos Santos, hereinafter referred to as " MARLIMPAR ", or, " Acquired Company "; Abiding by the articles to of Law 6404/1976 and other applicable legal provisions; Decided to approve the conditions for the merger of MARLIN PARTICIPAÇÕES S.A. by PETROLEO BRASILEIRO S.A. - PETROBRAS, according to this instrument (the "Protocol"), as follows: Justification 1. Whereas: (i) PETROBRAS holds 100% of MARLIMPAR stocks; (ii) MARLIMPAR fully achieved its purposes, and no longer being justified the upholding of its administrative and operational structure; (iii) the merger of MARLIMPAR into PETROBRAS shall represent a decrease in the operational costs to Petrobras Group. Merger Formalization 2. The Merging Company shall perform the merger of the Acquired Company , consolidating the net equity of the Acquired Company , evaluated at book value. ( "Merger" ). 3. For the purposes of the Merger, the assets and liabilities that are part of the net equity of the Acquired Company shall be evaluated according to its book values, as registered in the Acquired Company accounting by September 30, 2010 (" Merger Base Date
